Citation Nr: 1135698	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  08-32 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Tenner, Counsel



INTRODUCTION

The Veteran served on active duty from August to December 1985.  He had additional service, to include periods of active duty for training purposes with the Missouri Army National Guard from March 1985 to May 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision rendered by the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA).  

This matter was before the Board in March 2010.  At such time the Board remanded the matters to the Agency of Original Jurisdiction (AOJ) to conduct additional development.  The AOJ completed that development and returned the matter to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA has a duty to make reasonable efforts to assist a claimant to obtain evidence necessary to substantiate the claim.  38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  Here, this matter was remanded by the Board in March 2010 in order to obtain verification of the Veteran's active duty and active duty for training service, and to afford the Veteran a VA examination.  The AOJ contacted the service department and was able to verify that the Veteran served on active duty from August 30, 1985 to December 5, 1985.  He also served on periods of active duty for training in the Missouri Army National Guard on January 4, 1986, and from April 4, 1986 to April 20. 1986.  Moreover, the Veteran underwent a VA examination in August 2010.  

Significantly, however, during the course of that examination, the Veteran indicated that he was in receipt of Social Security Administration disability benefits.  He did not indicate the disability or disabilities that formed the basis of that determination.  However, based on the Veteran's extensive history of psychiatric treatment, it is reasonable to assume that a psychiatric disability was considered when making the determination.  

When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, including the SSA.  38 C.F.R. § 3.159(c)(2).  "As long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records."  Golz, 590 F.3d at 1323 (emphasis added).  SSA records must be obtained unless they are deemed not relevant; if they are not obtained then there must be a discussion of relevancy.  

Accordingly, while the Board regrets any delay caused by this remand, VA is required to assist the Veteran in obtaining these potentially relevant records. 

As such, the case is REMANDED for the following action:

1.  The AOJ should obtain the appellant's SSA records and associate these records with the claims folder.  To the extent attempts to obtain records are unsuccessful; the claims folder should contain documentation of the attempts made.  The Veteran and his representative should also be informed of the negative results, and should be given an opportunity to obtain the records.  

2.  Upon completion of the above-requested development, the AOJ should readjudicate the claim currently on appeal, and such readjudication must include consideration of any additional evidence of record, in particular any Social Security disability determination records and any newly obtained records obtained or provided by the appellant.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


